Exhibit 10.2

FY2014 Performance Based Restricted Stock Plan

 

Name

   Value of Restricted Stock        Threshold      Target      Maximum  

John J. Boucher

   $ 300,000       $ 600,000       $ 1,200,000   

Kathleen V. Betts

   $ 30,050       $ 60,100       $ 120,200   

Steven G. Crane

   $ 90,500       $ 181,000       $ 362,000   

Scott R. Crawley

   $ 95,100       $ 190,200       $ 380,400   

Arthur Sebastiano

   $ 23,850       $ 47,700       $ 95,400   

Restricted stock will be awarded in accordance with the table above if the
Corporation achieves pre-determined levels of Adjusted EBITDA (Adjusted EBITDA
is defined in accordance with the FY2014 Executive Management Incentive Plan
approved by the Committee on the date hereof). Straight line award calculation
occurs from Threshold and Target levels of performance. Between Target and
Maximum, award calculation consistent with accelerator under the FY2014
Executive Management Incentive Plan.

Number of shares of restricted stock which may be issued will be determined on
the third business day following the day the Corporation publicly releases its
financial results for the fiscal year ending July 31, 2014 (the “Share Valuation
Date”) (but shares will not be issued, if at all, until the third business day
after the Corporation releases financial results for the fiscal year ending
July 31, 2014) by applying the following formula:

= a/b, and rounding up to nearest 100 shares

Where “a” is the Value of Restricted Stock set forth above; and “b” is the
Closing Price of Common Stock on Share Valuation Date. For example, if closing
price of the common stock on the Share Valuation Date is $3.00, then John J.
Boucher would receive, at Threshold performance, 100,000 shares of restricted
stock, at Target performance, 200,000 shares of restricted stock, and at Maximum
performance, 400,000 shares of restricted stock.